Citation Nr: 1817789	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-34 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1969.  The Veteran died in December 2011.  The appellant is his surviving spouse. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an RO decision that denied service connection for the cause of the Veteran's death.

A hearing was held in June 2017 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.


FINDINGS OF FACT

1. The Veteran was stationed at Camp Lejeune from July 1968 to September 1968, and as a result, is presumed to have been exposed to contaminated water. 

2. The Veteran's cause of death was liver cancer, specifically hepatocellular carcinoma of the liver. 


CONCLUSION OF LAW

Hepatocellular carcinoma of the liver is presumed to have been incurred in service, and resulted in the Veteran's death. 38 U.S.C. §§ 1101, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

Cause of Death

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability. 38 U.S.C. § 1310 (2012). Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the Veteran's death. 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312 (a). 

A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312 (b). 

A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312 (c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to contaminants (defined as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE or PERC), benzene, and vinyl chloride) in the on-base water supply located at Camp Lejeune, even though there is no record of such disease during service, if they manifest to a compensable degree at any time after service, in a veteran, former reservist, or a member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at the United States Marine Corps Base Camp Lejeune and or Marine Corps Air Station New River in North Carolina, during the period beginning on August 1, 1953, and ending on December 31, 1987. 38 C.F.R. § 3.307 (a)(7). 

The following diseases are deemed associated with exposure to contaminated water at Camp Lejeune: kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer. 38 C.F.R. § 3.309 (f). 

There are two issues to determine if service connection is warranted in this claim on a presumptive basis: whether the Veteran had no less than 30 days of service at Camp Lejeune and whether the Veteran's cause of death was due to an enumerated disease associated with exposure to contaminated water at Camp Lejeune. 

The record reflects the Veteran was stationed at Camp Lejeune during active service from July 1968 to September 1968. Therefore, the Board finds the Veteran met the threshold duration of service during the applicable time period required under 38 C.F.R. § 3.307 (a)(7)(iii). 

Concerning the Veteran's cause of death, the death certificate lists primary liver cancer as the primary cause of his death in December 2011. Private medical records dated in November 2011 from Greenville Memorial Hospital, including a November 2011 liver biopsy, reflect a diagnosis of hepatocellular carcinoma. 

As liver cancer is considered associated with exposure to contaminated water at Camp Lejeune under 38 C.F.R. § 3.309 (f), the Veteran's hepatocellular carcinoma is presumed to have been incurred in service. Based upon the evidence of record, the Board concludes that the Veteran was stationed at Camp Lejeune during the relevant period and is therefore presumed to have been exposed to contaminated water. As the Board has found that the Veteran was exposed to contaminated water in service, service connection for liver cancer is presumed. 38 C.F.R. §§ 3.307, 3.309. Consequently, service connection for the cause of the Veteran's death is warranted. 






							(Continued on the next page)

ORDER

 Service connection for the cause of the Veteran's death is granted.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


